EXHIBIT 10.1
 
EMPLOYMENT SEPARATION
AGREEMENT AND RELEASE


This Employment Separation Agreement and Release (the “Agreement”) is made and
entered into as of this 25th day of February, 2016 (the “Effective Date”) by and
between Ralph Lauren Corporation, a Delaware corporation (the “Corporation”) and
Christopher Peterson (the “Executive”).


W I T N E S S E T H:
WHEREAS, Executive and the Corporation had entered into an employment agreement
effective April 1st, 2015 (the “Employment Agreement”);
WHEREAS, the Corporation and Executive wish to set forth certain promises,
agreements, and understandings in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the legal sufficiency
of which is hereby acknowledged (and is in addition to what Executive is legally
entitled to), the Corporation and Executive do hereby agree as follows:
1.            Payments to Executive by the Corporation.  In exchange for
agreeing to and complying with the terms of this Agreement (including, without
limitation, the release it contains in Section 6, Executive shall receive the
following consideration (which Executive acknowledges is sufficient and in
addition to what Executive would be legally entitled to) and be treated in the
following manner:
(a)            Executive will remain on the Corporation’s payroll as an employee
until May 31st, 2016, on which date his employment will be terminated (the
“Termination Date”).  Executive will receive Executive’s regular base salary,
less applicable withholdings, in bi-weekly installments pursuant to the normal
payroll practices of the Corporation until the Termination Date.
(b)            Subject to the Executive not revoking this Agreement pursuant to
Section 16, the Corporation shall pay to Executive the amount of two million
dollars ($2,000,000), less applicable withholdings, equivalent to one hundred
and four (104) weeks of Executive’s base salary, with payments commencing on the
Corporation’s first payroll date following the 30th day after the Termination
Date and continuing in equal bi-weekly installments pursuant to the normal
payroll practices of the Corporation through the end of the one-hundred and four
(104) week period (the “Severance Period”), provided that the initial payment
shall include the base salary amounts for all payroll periods from the
Termination Date through the date of such initial payment (for purposes of
Section 409A (as defined in Section 19), Executive’s right to receive
installment payments pursuant to this Section 1 shall be treated as a right to
receive a series of separate and distinct payments).
(c)            On the date that Executive Officer Annual Incentive Plan
(“EOAIP”) bonuses for the Corporation’s 2016 fiscal year are paid to its
eligible Executive Officers, which
 
1

--------------------------------------------------------------------------------

 
shall be on a date no earlier than May 15, 2016, and no later than June 15,
2016, the Corporation shall pay Executive his EOAIP bonus for the Corporation’s
2016 fiscal year, less applicable withholdings.
(d)            On the date that is one-hundred-and-four weeks after the
Termination Date, the Corporation shall also pay Executive a lump sum amount of
three million dollars ($3,000,000), less applicable withholdings, representing
an amount equal to 300% of Executive’s annual base salary.  The severance
payments set forth in Sections 1(b), 1(c), and 1(d) shall hereinafter be
referred to as the “Severance Payment” or “Severance Payments.”
(e)            Executive’s eligibility for participation in all benefit plans of
the Corporation will cease as of the Termination Date, except for Executive’s
right to group medical and dental coverage pursuant to COBRA.  In this regard,
during the first eighteen months of the Severance Period, subject to the
Executive’s timely election of COBRA, the Corporation shall pay the employer’s
share of the monthly premium for Executive’s group medical and dental coverage,
while Executive will be responsible for paying the employee’s share of such
monthly premium.  Executive’s participation in the Corporation’s group medical
or dental insurance plan and the Corporation’s obligation to pay the employer’s
share of the premium shall immediately cease at such time as the Executive
becomes eligible for a future employer’s medical and/or dental insurance
coverage (or would become eligible if the Executive did not waive coverage), or
shall otherwise cease at the expiration of the eighteen month COBRA period.
(f)            Executive acknowledges and agrees that Executive’s stock options,
restricted performance share units (“RPSUs”), Performance Share Units (“PSUs”)
and “Performance-based Restricted Share Units (“PRSUs”), if any, shall be
governed by the terms of the Corporation’s 2010 Long-Term Stock Incentive Plan
(the “Stock Award Plan”).  Further, pursuant to the terms of the Stock Award
Plan, Executive hereby acknowledges and agrees Executive shall not be entitled
to any further grants of stock options, RPSUs, PSUs, PRSUs or any other equity
awards from the Corporation on and after the Effective Date.
(g)            Other than the payments and benefits specifically set forth in
this Agreement, the Executive agrees that the Corporation and its subsidiaries,
affiliates and licensees do not owe the Executive any additional payments,
compensation, remuneration, bonuses, incentive payments, benefits, stock
options, warrants, restricted stock units, severance, reimbursement of expenses,
or commissions of any kind whatsoever, or other similar compensation, including
any obligations owed to Executive under any employment agreement, offer letter
or otherwise.
2.            Return of Property.  On or prior to the Termination Date,
Executive agrees to return to the Corporation any and all files or other
property of the Corporation and its subsidiaries, affiliates and licensees (said
property includes, but is not limited to, purchase orders, financial reports and
statements, projections, forecasts, balance sheets, income statements, budgets,
actual or prospective purchaser or customer lists, written proposals and
studies, plans, drawings, specifications, investor reports, books, reports to
directors, minutes, resolutions, certificates, bank account numbers, passwords,
credit cards, computers, laptops, cellular or other telephones, iphones, ipads,
blackberrys, calculators, identification and security cards, beepers, keys,
deeds, contracts, office equipment and supplies, records, computer discs,
 
2

--------------------------------------------------------------------------------

 
emails and other electronic files of the Corporation, etc.) without retaining
any copies or extracts thereof.
3.            Confidentiality of this Agreement.  Executive, Executive’s agents,
attorneys, heirs, executors, administrators, affiliates and assigns agree that
this Agreement, and any and all matters concerning Executive’s separation from
the Corporation, will be regarded as privileged communications between the
parties, and that they will not reveal, disseminate by publication of any sort,
or release in any manner or means this Agreement or any matters, factual or
legal, concerning this Agreement or Executive’s separation to any other person
or entity, except as required by legal process (in which case, Executive agrees
to forthwith provide written notice of said legal process as set forth below
prior to the production of the requested information), or as expressly permitted
by the Corporation (and only to the extent expressly permitted). 
Notwithstanding the foregoing, Executive may reveal the relevant terms of this
Agreement to the Executive’s spouse, accountants and attorneys, provided that
such parties agree to be bound by the confidentiality provisions herein. Nothing
in this provision shall prohibit the Corporation from disclosing this Agreement
to the extent required by law or pursuant to Securities and Exchange Commission
(“SEC”) reporting obligations.  Notwithstanding the foregoing, in the event this
Agreement is publicly filed, the above limitation shall not include any
information publicly disclosed.
4.            Obligations.
(a)            In exchange for the payments and benefits set forth in paragraph
1 herein, Executive agrees that during the Severance Period, Executive shall for
no additional compensation or benefits whatsoever be available if requested by
the Corporation upon reasonable notice to assist in transitioning Executive’s
former duties and responsibilities for the Corporation.
(b)            With the exception of the duties and responsibilities set forth
in this paragraph 4, Executive acknowledges and agrees that Executive is
relieved of all duties and responsibilities for the Corporation and its
subsidiaries, affiliates and licensees as of the Termination Date, that
Executive does not have the authority to bind the Corporation or any of its
subsidiaries, affiliates or licensees, and that Executive shall not contact any
past, current, or prospective customers, distributors, manufacturers, partners
or suppliers of the Corporation or any of its subsidiaries, affiliates or
licensees (i) on behalf of the Corporation or (ii) with the intent of reducing,
interfering or ceasing the relationship between the Corporation and any of the
parties referred to in this sentence.  Effective as of the Termination Date,
Executive shall cease and be deemed to have resigned from any and all titles,
positions and appointments the Executive holds with the Corporation and any of
its affiliates, whether as an officer, director, employee, trustee, committee
member or otherwise). Executive agrees to execute any documents reasonably
requested by the Corporation in accordance with the preceding sentence.
(c)            The Executive, on behalf of the Executive, the Executive’s
agents, attorneys, heirs, executors, administrators, affiliates and assigns,
agrees that the Executive shall not at any time from and after the Effective
Date engage in any form of conduct, or make any statements or representations
(whether written or oral), that is reasonably likely to disparage or otherwise
impair the reputation, goodwill or commercial interests of the Corporation, its
 
3

--------------------------------------------------------------------------------

 
management, stockholders, directors, employees, subsidiaries, affiliates or
licensees.  In response to any request received by the Corporation from
prospective employers for information about the Executive, the Corporation shall
not be required to provide any information concerning Executive’s employment,
unless required by law.
(d)            Executive further agrees that Executive will cooperate fully with
the Corporation in connection with any existing or future litigation involving
the Corporation, whether administrative, civil or criminal in nature, in which
and to the extent the Corporation deems Executive’s cooperation necessary.  The
Corporation shall pay all reasonable, documented travel and other expenses,
incurred by the Executive in connection therewith as long as such expenses and
costs are approved in advance in writing by the Corporation.
(e)            Executive agrees that for a period of six (6) months (the
“Non-Compete Period”) after the Effective Date, Executive shall comply with the
non-compete provisions contained in Section 3.1(a) of the Employment Agreement.
(f)            Executive agrees that until the Termination Date and for a period
of twelve (12) months after the Termination Date, Executive will not solicit or
hire any employee, contractor, consultant, or customer of the Corporation or any
of its subsidiaries, affiliates or licensees thereof away from employment,
consultancy or retention by any such entities or to reduce or cease doing
business with any such entities. As used herein, “solicit” shall include,
without limitation, requesting, encouraging, enticing, assisting, or causing,
directly or indirectly.
(g)            Executive represents and warrants that, as of the Termination
Date, Executive will not have any personal expenses, loans or other obligations
due to the Corporation or any of its subsidiaries, affiliates or licensees and
agrees that if any such amounts are owed to the Corporation or any of its
subsidiaries, affiliates or licensees, the Corporation may deduct such amounts
from the payments to be made to Executive under the terms of this Agreement;
provided, however, that the maximum amount that the Corporation may deduct from
any payments to be made to Executive under the terms of this Agreement that are
subject to Section 409A (as defined in Section 19) is $5,000 (and Executive
shall repay to the Corporation any such amounts in excess of $5,000).
5.            Nondisclosure of Confidential Information.  Executive agrees not
to disclose or cause to be disclosed in any way to any person or entity in any
fashion any confidential, trade secret, or proprietary information or documents
relating to the Corporation or any of its subsidiaries, licensees or affiliates
or the Executive’s employment with the Corporation, including, but not limited
to, the operations of the Corporation and its affiliates, licensees and
subsidiaries, strategies, financial information, financial statements, budgets,
products, marketing data, business plans, technology, research and development,
client, and client lists, price and cost information, merchandising
opportunities, expansion plans, designs, store plans, customer, supplier and
subcontractor identities, characteristics and agreements, salary, staffing and
employment information, and non-public information regarding Mr. Ralph Lauren
and members of his family (“Confidential Information”).
6.            Release.
 
4

--------------------------------------------------------------------------------

 
                          (a)            In consideration for the payments and
benefits to be provided to the Executive under this Agreement, the Executive,
with the intention of binding the Executive, the Executive’s agents, attorneys,
representatives, heirs, issue, executors, affiliates, successors, administrators
and assigns, does hereby irrevocably and unconditionally forever release and
discharge the Corporation, and its subsidiaries, affiliates, divisions and
licensees, as well as each of their respective stockholders, managers, members,
partners, heirs, executors, administrators, agents, employees, officers,
directors, predecessors, successors, insurers, assigns, representatives and
attorneys, of and from any and all manner of actions, causes of action, suits,
complaints, debts, sums of money, costs, damages, losses, interests, attorneys’
fees, expenses, liabilities, charges, claims, obligations, promises, agreements,
counterclaims and demands, whatsoever, in law or in equity or otherwise, that
Executive now has or may have, whether mature, direct, derivative, subrogated,
personal, assigned, both known and unknown, foreseen or unforeseen, contingent
or actual, liquidated or unliquidated, arising from the beginning of the world
until the Effective Date, including, but not limited to, any claims arising in
any way out of Executive’s employment with the Corporation or the termination of
Executive’s employment with the Corporation.  The foregoing release of claims by
Executive includes, but is not limited to, any and all claims under the Age
Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 et seq., the
Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., the Civil
Rights Act of 1991, 42 U.S.C. § 1981a et seq., the Executive Retirement Income
Security Act (“ERISA”), 29 U.S.C. § 1001 et seq., the Fair Labor Standards Act
(“FLSA”), 29 U.S.C. § 201 et seq., the Family and Medical Leave Act (“FMLA”),
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the United
States Constitution, the Constitution of the State of New York, the Constitution
of the State of New Jersey, the New York State Human Rights Law, N.Y. Exec. Law
§ 291 et seq., the New York City Human Rights Law, N.Y.C. Admin. Code, § 8-107
et seq., the New Jersey Law Against Discrimination, N.J.S.A. § 10:5-1 et seq.,
the Conscientious Executive Protection Act (“CEPA”), N.J.S.A. § 34:19-1-8, the
Sarbanes-Oxley Act of 2002, et seq., (each as amended) and all other similar
federal, state, or municipal statutes or ordinances, including any whistle
blower or any other local, state or federal law, regulation or ordinance 
prohibiting discrimination or pertaining to employment, and any contract, tort,
or common law theories with respect to Executive’s hiring by the Corporation,
the terms and conditions of Executive’s employment with the Corporation, and/or
the termination of Executive’s employment with the Corporation. Executive does
not waive Executive’s rights to any claims which may not be released as a matter
of law.


            (b)            The Corporation and Executive understand and agree
that the release set forth in Section 6(a) above does not in any way affect the
rights and obligations of the parties created under this Agreement and the
rights of either party to take whatever steps may be necessary to enforce the
terms of this Agreement or to obtain appropriate relief in the event of any
breach of the terms of this Agreement.  Executive acknowledges that Executive
has not filed any complaint, charge, claim or proceeding, if any, against any of
the Releasees before any local, state or federal agency, court or other body
(each individually a “Proceeding”).  Executive represents that Executive is not
aware of any basis on which such a Proceeding could reasonably be instituted. 
Executive acknowledges that Executive will not initiate or cause to be initiated
on Executive’s behalf any Proceeding and will not participate in any Proceeding,
in each case, except as required by law.  Further, the release set forth in
Section 6(a) does not prohibit the Executive from (i) initiating or causing to
be initiated on Executive’s behalf any, complaint,
 
5

--------------------------------------------------------------------------------

 
charge, claim or proceeding against the Corporation before any local, state or
federal agency, court or other body challenging the validity of the waiver of
Executive’s claims under the ADEA as contained in Section 6(a) of this Agreement
(but no other portion of such waiver) or (ii) reporting possible violations of
law or regulation to any governmental agency or regulatory body or making other
disclosures that are protected under any law or regulation, or from filing a
charge with or participating in any investigation or proceeding conducted by any
governmental agency or regulatory body.


7.            Certain Forfeitures in Event of Breach.  Executive acknowledges
and agrees that, notwithstanding any other provision of this Agreement, in the
event that Executive breaches or has breached any obligation under this
Agreement, Executive will forfeit immediately Executive’s right to receive any
unpaid payments and benefits set forth in paragraph 1 herein, and to the extent
any payments have been made by the Corporation, upon written demand by the
Corporation Executive shall immediately return such payments to the Corporation.
The Executive shall also reimburse the Corporation for any reasonable attorney’s
fees and expenses incurred by the Corporation to recover such payments.
8.            No Admission of Liability.  Executive acknowledges and agrees that
any payments or benefits provided to Executive under the terms of this Agreement
do not constitute an admission by the Corporation or any of its subsidiaries,
affiliates or licensees that they have violated any law or legal obligation with
respect to any aspect of Executive’s employment with the Corporation.
9.            Entire Agreement.  The Corporation and Executive each represent
and warrant that no promise or inducement has been offered or made except as
herein set forth and that the consideration stated herein is the sole
consideration for this Agreement.  This Agreement is a complete and entire
agreement and states fully all agreements, understandings, promises and
commitments as between the Corporation and Executive and as to the termination
of their relationship; this Agreement supersedes and cancels any and all other
negotiations, understandings and agreements, oral or written, respecting the
subject matter hereof, including any prior employment agreements between the
Corporation and the Executive, including but not limited to the Employment
Agreement (except as expressly set forth in this Agreement); and this Agreement
may not be modified except by an instrument in writing signed by the party
against whom the enforcement of any waiver, change, modification, or discharge
is sought.
10.            No Transfer.  Executive represents and warrants that Executive
has not sold, assigned, transferred, conveyed or otherwise disposed of to any
third party, by operation of law or otherwise, any action, cause of action,
suit, debt, obligations, account, contract, agreement, covenant, guarantee,
controversy, judgment, damage, claim, counterclaim, liability or demand of any
nature whatsoever relating to any matter covered by this Agreement.
11.            Assignability, Choice of Law, Jurisdiction, Venue.  This
Agreement is personal to Executive and the Executive may not assign, pledge,
delegate or otherwise transfer to any person or entity any of Executive’s
rights, obligations or duties under this Agreement.  This Agreement shall be
governed by, construed in accordance with, and enforced pursuant to the laws of
the State of New York without regard to principles of conflict of laws.  The
parties hereto waive any defense of lack of jurisdiction or venue regarding a
party not being a resident of New York and
 
6

--------------------------------------------------------------------------------

 
hereby specifically authorize any action brought by either party to this
Agreement to be instituted and prosecuted in any state or federal court located
in the State of New York, County of New York.  Further, the parties hereto
hereby waive any right to a jury trial of any claim or cause of action based
upon or arising out of this Agreement.
12.            Enforceability.  Each of the covenants and agreements set forth
in this Agreement are separate and independent covenants, each of which has been
separately bargained for and the parties hereto intend that the provisions of
each such covenant shall be enforced to the fullest extent permissible.  Should
the whole or any part or provision of any such separate covenant be held or
declared invalid, such invalidity shall not in any way affect the validity of
any other such covenant or of any part or provision of the same covenant not
also held or declared invalid.  If any covenant shall be found to be invalid but
would be valid if some part thereof were deleted or the period or area of
application reduced, then such covenant shall apply with such minimum
modification as may be necessary to make it valid and effective.  The failure of
either party at any time to require performance by the other party of any
provision hereunder will in no way affect the right of that party thereafter to
enforce the same, nor will it affect any other party’s right to enforce the
same, or to enforce any of the other provisions in this Agreement; nor will the
waiver by either party of the breach of any provision hereof be taken or held to
be a waiver of any prior or subsequent breach of such provision or as a waiver
of the provision itself.
13.            Counterparts.  This Agreement may be executed in counterparts,
each of which together constitute one and the same instrument. Signatures
delivered by facsimile or email PDF shall be effective for all purposes.
14.            Notices.  For the purpose of this Agreement, notices, demands,
and all other communications provided for in the Agreement shall be in writing
and shall be deemed to have been duly given by hand or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed as
follows:
 
 
If to the Executive:
Christopher Peterson
           
If to the Corporation
Ralph Lauren Corporation
625 Madison Avenue
New York, New York 10022
Attn:   General Counsel

 


15.            Nonadmissibility.  To the extent permitted by applicable law,
nothing contained in this Agreement, or the fact of its submission to the
Executive, shall be admissible evidence against the Corporation in any judicial,
administrative, or other legal proceeding (other than in an action for breach of
this Agreement).
16.            Revocation.  This Agreement, including all of the payment and
benefit provisions set forth in Section 1 above, shall not become effective
unless the Agreement is executed, dated and delivered to the Corporation within
twenty-one (21) calendar days following the Effective
 
7

--------------------------------------------------------------------------------

 
Date and is not revoked, as provided for in Section 17 herein, prior to the
eighth day after this Agreement is signed by Executive.
17.            Meaning of Signing This Agreement.  By signing this Agreement,
Executive expressly acknowledges and agrees that (a) Executive has carefully
read it, and fully understands what it means; (b) Executive has been advised in
writing to discuss this Agreement with an independent attorney of Executive’s
own choosing before signing it and has had a reasonable opportunity to confer
with Executive’s attorney and has discussed and reviewed this Agreement with
Executive’s attorney prior to executing it and delivering it to the Corporation;
(c) Executive has been given twenty-one (21) calendar days to consider this
Agreement; (d) Executive has had answered to Executive’s satisfaction any
questions Executive has with regard to the meaning and significance of any of
the provisions of this Agreement; (e) Executive has agreed to this Agreement
knowingly and voluntarily of Executive’s own free will and was not subjected to
any undue influence or duress, and assents to all the terms and conditions
contained herein with the intent to be bound hereby; and (f) Executive may
revoke Executive’s acceptance of this Agreement within seven (7) calendar days
after Executive signs it by sending a written Notice of Revocation to the
address of the Corporation as set forth in paragraph 14 above.
18.            No Construction Against Drafter.   No provision of this Agreement
or any related document will be construed against or interpreted to the
disadvantage of any party hereto by any court or other governmental or judicial
authority by reason of such party having or being deemed to have structured or
drafted such provision.
19.            Compliance with Section 409A.  The parties acknowledge and agree
that, to the extent applicable, this Agreement shall be interpreted in
accordance with, and the parties agree to use their best efforts to achieve
timely compliance with, Section 409A of the Code and the Department of Treasury
Regulations and other interpretive guidance issued thereunder (“Section 409A”),
including without limitation any such regulations or other guidance that may be
issued after the Effective Date.  Notwithstanding any provision of this
Agreement to the contrary, in the event that the Corporation determines that any
compensation or benefits payable or provided hereunder may be subject to Section
409A, the Corporation reserves the right (without any obligation to do so or to
indemnify the Executive for failure to do so) to adopt such limited amendments
to this Agreement and appropriate policies and procedures, including amendments
and policies with retroactive effect, that the Corporation reasonably determines
are necessary or appropriate to (a) exempt the compensation and benefits payable
under this Agreement from Section 409A and/or preserve the intended tax
treatment of the compensation and benefits provided with respect to this
Agreement or (b) comply with the requirements of Section 409A.  The
reimbursement of any expense under this Agreement shall be made no later than
December 31 of the year following the year in which the expense was incurred. 
The amount of expenses reimbursed in one year shall not affect the amount
eligible for reimbursement in any subsequent year.  The amount of any in-kind
benefits provided in one year shall not affect the amount of any in-kind
benefits provided in any other year.  For the avoidance of doubt, the
Corporation shall have no obligation to indemnify or otherwise hold the
Executive harmless from any taxes or penalties under Section 409A.
20.            Taxes. Notwithstanding any other provision of this Agreement to
the contrary, the Corporation may withhold from all amounts payable under this
Agreement all federal, state,
 
8

--------------------------------------------------------------------------------

 
local and foreign taxes that are required to be withheld pursuant to any
applicable laws and regulations.  Executive shall be responsible for the payment
of Executive’s portion of any and all required federal, state, local and foreign
taxes incurred, or to be incurred, in connection with any amounts payable to
Executive under this Agreement.
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Employment Separation Agreement and Release as of the day and year set forth
below.
 



  RALPH LAUREN CORPORATION     Dated:
2/25/16
By:
/s/ Roseann Lynch
  Name: Roseann Lynch   Title: Corporate Senior Vice President, Chief Talent
Officer, Global People and Development

 
 

 

Dated: 
2/25/16
By:
/s/ Christopher Peterson
 
CHRISTOPHER PETERSON


 
 
 
9
 

--------------------------------------------------------------------------------